FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 EDWARD HAROLD SCHAD,                        No. 13-16895
             Petitioner-Appellant,
                                               D.C. No.
                   v.                       2:97-cv-02577-
                                                 ROS
 CHARLES L. RYAN, Director,
 Arizona Department of Corrections,
               Respondent-Appellee.             ORDER


                   Filed October 7, 2013

     Before: Mary M. Schroeder, Stephen Reinhardt,
          and Susan P. Graber, Circuit Judges.


                          ORDER

    Judge Schroeder and Judge Graber have voted to deny the
petition for panel rehearing and to deny the motion for a stay
of execution. Judge Reinhardt voted to grant the petition for
panel rehearing and to grant the motion for a stay of
execution. Accordingly, the petition for panel rehearing and
the motion for a stay of execution are denied.